IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                          Assigned May 2, 2011

   STATE OF TENNESSEE EX REL. JACQUELINE D. DAVIS v. JAMES
                     (JASON) McCLAIN

                       Appeal from the Juvenile Court for Maury County
                          No. 09-JV-855    George L. Lovell, Judge


                      No. M2011-00834-COA-R3-CV - Filed May 3, 2011


This is an appeal from an Order Establishing Parentage and Support entered by the Juvenile
Court for Maury County on June 1, 2010. Because the appellant did not file his notice of
appeal within the time permitted by Tenn. R. App. P. 4, we dismiss the appeal.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

F RANK G. C LEMENT, J R.,J., A NDY D. B ENNETT, J., and R ICHARD H. D INKINS, J.

Jason McClain, Columbia, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter, and Stuart F. Wilson-Patton, Attorney
General’s Office, for the State of Tennessee.

                                    MEMORANDUM OPINION 1




       1
           Tenn. Ct. App. R. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
        On September 9, 2009, the mother filed a Petition to Establish Parentage in the
Juvenile Court for Maury County. The putative father failed to appear, plead or defend, and
the trial court entered an Order Establishing Parentage and Support on June 1, 2010. On
August 23, 2010, the mother filed a Petition to Enforce Child Support. On February 16, 2011,
the trial court granted the father’s request for a continuance “to allow additional time to file
motion regarding paternity as respondent was declared the father by default order.” It does
not appear the father filed a motion as suggested by the trial court. However, on April 5,
2011, the father filed a notice of appeal from the June 1, 2010 order.

        Tenn. R. App. P. 4(a) requires that a notice of appeal be filed with and received by the
trial court clerk within thirty (30) days after entry of the order appealed. The father’s notice
of appeal was filed more than ten months after entry of the order appealed. Consequently, on
April 14, 2011, this court ordered the father to show cause within ten days why his appeal
should not be dismissed for failure to file a timely notice of appeal. The father failed to
respond.

       The thirty day time limit for filing a notice of appeal is mandatory and jurisdictional.
Albert v. Frye, 145 S.W.3d 526, 528 (Tenn.2004); Binkley v. Medling, 117 S.W.3d 252, 255
(Tenn. 2003). This court can neither waive nor extend the time period. Tenn. R. App. P. 2
and 21(b); Flautt & Mann v. Council of City of Memphis, 285 S.W.3d 856, 869 (Tenn. Ct.
App. 2008); Jefferson v. Pneumo Serv. Corp. 699 S.W.2d 181, 184 (Tenn. Ct. App. 1985).
The failure to file a timely notice of appeal deprives this court of jurisdiction to hear the
matter. Flautt & Mann v. Council of City of Memphis, 285 S.W.3d at 869.

       The appeal is hereby dismissed for failure to file a timely notice of appeal. The costs
are taxed to the father and his surety for which execution, if necessary, may issue.


                                                                 PER CURIAM




                                              -2-